DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “pretreater”, the “high soluble salt remover”, and the “recovery unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim limitation “pretreater” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “pretreater” coupled with functional language “receiving the raw material from a raw material supplier to remove the low soluble salts” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The pretreater 110 may receive the raw material 1 from a raw material supplier (not shown) to remove the low soluble salts. The pretreater 110 may include a tank (not shown) containing the raw material 1, and a heater (not shown) for heating the raw material 1. Because the low soluble salts are increased in solubility in proportion to temperature, the heater may precipitate the low soluble salts by heating the raw material 1. The precipitated low soluble salts may be discharged through a low soluble salt remover 111. The low soluble salt remover 111 may include a centrifuge (not shown), a filter (not shown), etc. to treat the low soluble salts precipitated to a solid state, and include a circulation pipe (not shown), a pump (not shown), etc. to circulate the raw material 1 back to the tank of the pretreater 110. The pretreater 110 may further employ known elements for removing low soluble salts,” (paragraph [59]).
Accordingly, the claimed “pretreater” has been interpreted as a tank including a heater, or a centrifuge, or a filter, etc., as well as equivalents thereof.

Claim limitation “high soluble salt remover” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “high soluble salt remover” coupled with functional language “connected to the first distiller to remove the high soluble salts from the first treated solution” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The high soluble salt remover 130 may receive a part P1 of the first treated solution S1 having passed through the second pipe 3, and then evaporate the MEG in a high-temperature and low-pressure environment. In the high-temperature and low- pressure environment, the MEG in the first treated solution S1 may be evaporated to a gaseous state and the high soluble salts may be in a sludge state. The sludge-state high soluble salts may be sent to a high soluble salt discharger 131 through a separator (not shown) of the high soluble salt remover 130 and be discharged. The gaseous-state MEG may be cooled and liquefied. The high soluble salt remover 130 may further employ known elements for removing the high soluble salts and separating the MEG.,” (paragraph [66]). 
Accordingly, the claimed “high soluble salt remover” has been interpreted as a vacuum evaporator, as well as equivalents thereof.

Claim limitation “recovery unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “recovery” and “connected to the second distiller to recover the second treated solution” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has reviled no corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, given the context clues in the application, a person having ordinary skill in the art would understand that the “recovery unit” merely refers to something like a pipe, a discharge, a product line, or a storage tank, etc.
Accordingly, the claimed “recovery unit” has been interpreted as a pipe, a discharge, a product line, or a storage tank, as well as equivalents thereof.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is drawn to an apparatus for recovering mono-ethylene glycol (MEG) from a raw material including water, MEG, high soluble salts, and low soluble salts.
Prior art references Arumugam et al. (US 9,926,250) and Moen et al. (US 9,006,500), hereafter referred to as Moen independently represent the closest prior art of record.
 
Arumugam teaches an apparatus for recovering mono-ethylene glycol (MEG) from a raw material including water, the MEG, high soluble salts, and low soluble salts (abstract), the apparatus comprising:
A pretreater (settling tank/filter unit) 102/103 receiving the raw material from a raw material supplier (extraction well) to remove the low soluble salts (abstract, Figure 1, Column 10).
 A first distiller (reclamation column) 105 connected to the pretreater 102/103 to receive the raw material from which the low soluble salts are removed, and to form a first treated solution by vaporizing a certain amount of the water (abstract, Figure 1, Column 11 Line 40-Column 12 Line 60). 
A high soluble salt remover (centrifuge) 108 connected to the first distiller 105 to remove the high soluble salts from the first treated solution (abstract, Figure 1, Column 11 Line 40-Column 12 Line 60).

The apparatus further comprising a recovery unit (a lean MEG discharge) connected to the first distiller 105 to recover the second treated solution (abstract, Figure 1, Column 11 Line 40-Column 12 Line 60, Column 14 Line 55-Column 15 Line 15).
Arumugam is silent to a second distiller, i.e. a second distiller separate from the first, connected to the high soluble salt remover to form a second treated solution by vaporizing the water from the first treated solution from which the high soluble salts are removed, as is required by claim 1. There is no teaching suggestion or motivation which would lead one of ordinary skill in the art to add such second distiller to Arumugam. Furthermore, the first distiller 105 of Arumugam is apparently capable of performing the function of the claimed second distiller. Thus, a person having ordinary skill in the art would see no need for a second distiller in Arumugam.
There is no prior art of record which cures the deficiencies of Arumugam.
In view of the above, claim 1 and its dependents are novel and non-obvious over Arumugam.

Moen teaches an apparatus for recovering mono-ethylene glycol (MEG) from a raw material including water, the MEG, high soluble salts (mineral salt ions), and low soluble salts (salt particles), the apparatus comprising:
A pretreater (solid separation unit, e.g. centrifuge) 20 receiving the raw material from a raw material supplier (holding vessel) 10 to remove the low soluble salts (Figure 1, Column 4 Line 53-Column 5 Line 3).
A first distiller (main reconcentration unit) 60 connected to the pretreater 20 to receive the raw material from which the low soluble salts are removed, and to form a first treated solution by vaporizing a certain amount of the water (Figure 1, Column 5 Lines 4-30).

And a recovery unit (discharge) 90 connected to the second distiller 80 to recover the second treated solution.
Modified Moen is silent to the second distiller being separate from and connected to the high soluble salt remover. 
There is no teaching suggestion or motivation which would lead one of ordinary skill in the art to form the second distiller and the high soluble salts remover as separate units such that the second distiller is connected to the high soluble salts remover to receive a stream therefrom. Furthermore, the product stream 87/90 downstream of the high soluble salt remover 80 is described as a “lean hydrate inhibitor”. Thus, the stream output from the high soluble salt remover 80 is apparently sufficiently pure, e.g. water free. Therefore, a person having ordinary skill in the art would see no reason to add an additional distiller downstream of the high soluble salt remover 80.
Modified Moen is also silent to the second distiller forming second treated solution by vaporizing the water from the first treated solution from which the high soluble salts are removed. However, apparatus claims are not limited by recitations pertaining to intended use, manner of operating, or material worked upon (MPEP 2114 and 2115). Therefore, it is questionable as to whether or not such a difference between Moen and the claims represents a further patentable distinction.
Regardless, there is no prior art of record which cures the deficiencies of Moen.
In view of the above, claim 1 and its dependents are novel and non-obvious over Moen.

In view of the above, claim 1 and its dependents are novel and non-obvious over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772